DETAILED ACTION
This is the second Office action of Application No. 16/674,118 in response to the amendment filed on March 10, 2021. Claims 1-8 are pending. By the amendment, claims 1 and 3-8 have been amended.
	
Response to Arguments
Applicant’s arguments, see page 8, filed 3/10/2021, with respect to the objection to the claims have been fully considered and are persuasive.  The claims were amended with the suggested language, with the exception of one instance addressed below via examiner’s amendment. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 8, filed 3/10/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  More particularly, the amendments overcome the rejections. The 35 U.S.C. 112(b) rejections have been withdrawn. 
Regarding the examiner’s amendment below, claim 8 was amended by applicant to have strikethrough on the number 4 instead of double brackets.  This gives the appearance of a “24”, to address this the examiner’s amendment changes “claim 2
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 5, line 10, element “a slip” has been changed to –slipping—; and
in claim 8, line 2, element “claim 2

Allowable Subject Matter
Claims 1-8 are allowed.
The examiner’s statement of reasons for allowance was provided in the Office action dated 12/15/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655